Citation Nr: 1020595	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-32 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic 
cardiovascular disorder to include coronary artery disease, 
myocardial infarction residuals,  and coronary artery bypass 
graft residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson
INTRODUCTION

The Veteran had active service from May 1970 to November 
1971.  He served in the Republic of Vietnam.  He was awarded 
the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
denied service connection for a chronic cardiovascular 
disorder to include coronary artery disease, myocardial 
infarction residuals, and coronary artery bypass graft 
residuals.  In April 2010, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  

The transcript of the April 2010 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO may 
be reasonable construed as an informal application to reopen 
the Veteran's claim of entitlement to service connection for 
chronic bilateral hearing loss disability.  The issue of 
whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
the issue.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, right lower extremity peripheral neuropathy, and 
left lower extremity peripheral neuropathy.  

2.  The Veteran's coronary artery disease, myocardial 
infarction residuals, and coronary artery bypass graft 
residuals have been objectively shown to be etiologically 
related to his service-connected diabetes mellitus.  




CONCLUSION OF LAW

Coronary artery disease, myocardial infarction residuals, and 
coronary artery bypass graft residuals were incurred 
proximately due to or as the result of the Veteran's 
service-connected diabetes mellitus. 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a), 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
coronary artery disease, myocardial infarction residuals, and 
coronary artery bypass graft residuals which represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of the Department of Veterans Affairs' (VA) duty 
to notify and assist is necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for diabetes mellitus, right lower 
extremity peripheral neuropathy, and left lower extremity 
peripheral neuropathy.  

The Veteran's service treatment records do not refer to a 
chronic cardiovascular disorder.  At a January 2007 VA 
examination for compensation purposes, the Veteran was 
diagnosed with coronary artery disease and five vessel 
coronary artery bypass graft residuals.  The examiner stated 
that:
This diagnosis was made prior to the 
diagnosis of diabetes mellitus.  I cannot 
offer an opinion without resorting to 
mere speculation.

In an April 2008 written statement, J. G., M.D., conveys 
that:

It is difficult to ascertain when [the 
Veteran's] diabetes mellitus began.  It 
is my opinion that the patient's coronary 
artery disease is a result of very strong 
cardiac risk factors including family 
history, diabetes mellitus, and smoking.  

A November 2008 addendum to the January 2007 VA examination 
report relates that: 

Diabetes mellitus diagnosed in Aug[ust] 
2006, non-insulin dependent.  Veteran has 
the following risk factors for [coronary 
artery disease] "prior" to diabetes 
mellitus:  family [history] of ischemic 
heart disease, obese male gender, chronic 
(years) untreated hypertension, smoking 
one pack cigarettes daily, dyslipidemia.  
Electrocardiogram in 2007 revealing heart 
complications from hypertension 
(concentric LVH with impaired left 
ventricular relaxation).  Therefore, the 
Veteran's ischemic heart disease (IHD) 
secondary to above mentioned risk factors 
preceding diabetes mellitus.  IHD not 
caused by diabetes mellitus.  

At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that his diabetes mellitus and cardiovascular disorder had 
been concurrently diagnosed in 2006.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran asserts that he sustained his chronic 
post-operative cardiovascular disabilities secondary to his 
service-connected diabetes mellitus.  While a VA physician 
has concluded that the Veteran's service-connected diabetes 
mellitus did not cause his cardiovascular disability, Dr. G. 
indicated that the Veteran's diabetes mellitus was a 
significant risk factor in the development of the his 
cardiovascular disabilities.  The medical opinions are not 
models of clarity.  Neither opinion is of greater probative 
value than the other.  Given these facts, the Board concludes 
that the record is in relative equipoise as whether the 
Veteran's chronic cardiovascular disabilities are related to 
his service-connected diabetes mellitus.  In resolving all 
reasonable doubt in the Veteran's favor, the Board concludes 
that service connection is now warranted for chronic coronary 
artery disease, myocardial infarction residuals, and coronary 
artery bypass graft residuals.  


ORDER

Service connection for coronary artery disease, myocardial 
infarction residuals, and coronary artery bypass graft 
residuals is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


